DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 7/18/22 has been accepted and entered.  Accordingly, Claim 35 has been amended.  New claim 39 has been added. 
Claims 18 and 37-38 are cancelled. 
Claims 35-36 and 39 are pending in this application. 
In view of the amendment, the previous objections to abstract and claim 35 have been withdrawn.  With amendment, the previous rejection to claims 35-36 under 35 U.S.C. 112(a) is withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 7-10 of the Amendment filed 7/18/22, with respect to claim 35, in conjunction with amendments “wherein the first netflow collector and the second netflow collector are coupled to a central netflow collector, which centrally collects netflow records from the first netflow collector and the second netflow collector and centrally routes the netflow records to an analyzer tool and a management console” has been fully considered and are persuasive.  Therefore, rejections of claims 35-36 under 35 U.S.C. 103 have been withdrawn.  However, in view of the amendment, a new ground of rejection is made as below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 2013/070631A1), Nguyen et al. (U.S. Patent Application Publication No. 2014/0059200), and further in view of Heinson et al. (U.S. Patent Application Publication No. 2008/0320003).

Regarding Claim 35, Friedman et al. teaches A netflow generator appliance (NF2SL system (FIG. 3)), comprising: a memory device storing one or more load balancing functions (Friedman et al. teaches that NF2SL system uses round robin method or any other mechanism known to the art, when choosing the recipient thread (par [0071]), indicating that the NF2SL system includes a memory to perform such a function); a processor  (processors (par [0068])) coupled to the memory device and configured to perform operations, including: receiving a plurality of netflow records at the netflow generator appliance (Friedman et al. teaches that NF2SL receives NetFlow messages emitted by NetFlow producers (par [0063][0069]; FIGS. 3, 4); NF2SL system is configured in respect to the netflow producers router 120 and switch 121 (par [0064])); generating a hash tag for each netflow record (Friedman et al. teaches that NetFlow messages contains information about the inbound traffic flows (par [0074]); packet header provides basic information about the packet such as the NetFlow version, number of records contained within the packet, and sequence numbering (par [0096]); NF2SL appends a checksum that is a message hash (par [0088]); the checksum value computed is called ‘record fingerprint’ (par [00104]); NF2SL system computes a NetFlow v9 Data FlowSet 200 record fingerprint value, fi (par [00108]); fi can be implemented in a hash table (par [00111])); converting a first hash tag of the first netflow record into a first percentage based on a load balancing function (Friedman et al. teaches that an NF2SL policy is a collection of NetFlow record processing rules (par [0072])); a policy is applied to all NetFlow messages passing through the NF2SL system (par [0072]); an array of policies is defined to be applicable to a particular record type, and each record found in a NetFlow message is evaluated against all policies applicable to that record type (par [0076]); input thread selects a work thread which should process the netflow message (par [0082]); the probability of a netflow packet being diverted to the work thread WRED queue depends on a weight associated with a particular source of the netflow message (par [0084]); fingerprint values is used to implement a policy (par [00107])[NOTE: by teaching that certain netflow records are selected as a first group (first percentage) to be forwarded to a certain work thread indicates categorizing netflow record); based on the first percentage, storing the first netflow record in a first queue of data that are scheduled to be sent to a first netflow collector (Friedman et al. teaches that the NetFlow message passes the initial check, the input thread passes it to one of the NF2SL worker thresholds (par [0070]); NF2SL system uses the round robin method, or any other mechanism known to the art, when choosing the thread (par [0071]); an array of policies is defined to be applicable to a particular record type, and each record found in a NetFlow message is evaluated against all policies applicable to that record type (par [0076]); input thread selects a work thread which should process the netflow message (par [0082]); the probability of a netflow packet being diverted to the work thread WRED queue depends on a weight associated with a particular source of the netflow message (par [0084])); converting a second hash tag of a second netflow record into a second percentage based on the load balancing function (Friedman et al. teaches that an NF2SL policy is a collection of NetFlow record processing rules (par [0072])); a policy is applied to all NetFlow messages passing through the NF2SL system (par [0072]); an array of policies is defined to be applicable to a particular record type, and each record found in a NetFlow message is evaluated against all policies applicable to that record type (par [0076]); input thread selects a work thread which should process the netflow message (par [0082]); the probability of a netflow packet being diverted to the work thread WRED queue depends on a weight associated with a particular source of the netflow message (par [0084])[NOTE: by teaching that certain netflow records are selected as a second group (second percentage) to be forwarded to a certain work thread indicates categorizing netflow record); and based on the second percentage, storing the second netflow record in a second queue of data that are scheduled to be sent to a second netflow collector (Friedman et al. teaches that the packet passes the initial check, the input thread passes it to one of the NF2SL worker threads (par [0070]); NF2SL system uses the round robin method, or any other mechanism known to the art, when choosing the thread (par [0071])).   
Although teaching netflow collector, the references do not explicitly teach wherein the first netflow collector and the second netflow collector are coupled to a central netflow collector, which centrally collects netflow records from the first netflow collector and the second netflow collector and centrally routes the netflow records to an analyzer tool and a management console.  However, Nguyen et al. teaches such a limitation more explicitly. 
	Nguyen et al. is directed to flow de-duplication for network monitoring.  More specifically, Nguyen et al. teaches wherein the first netflow collector and the second netflow collector are coupled to a central netflow collector, which centrally collects netflow records from the first netflow collector and the second netflow collector and centrally routes the netflow records to an analyzer tool and a management console (Nguyen et al. teaches that it should be understood that more than one collector device is used (par [0018]); NetGlow collector exports a Newflow record to a central server (par [0025]; FIG. 1), indicating collectors are coupled to the central server; when the central server receives the NerwFlow record, it will try to match the key of the flow and determine that if the key matches a key of a flow over the same timeframe (par [0025]), if matches, then it concludes that this is duplicate flow data (par [0025]), indicating that the central server routes the received netflow records to an analyzer tool of the server and a management console of the server; the central server keeps one NetFlow record and throws away the other NewFlow records (par [0025])).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friedman et al. so that first and second collectors are coupled to a central netflow collector, as taught by Nguyen et al.  The modification would have allowed the system to insure there is no duplicate data (see Nguyen et al., par [0025]). 
Although teaching appending a checksum to the netflow record, and that the netflow messages are passed to different worker thread using the round robin method or any other mechanism known to the art as noted above, the references teach converting a first hash tag of the first netflow record into a first percentage based on a load balancing function; converting a second hash tag of a second netflow record into a second percentage based on the load balancing function.  Heinson et al. teaches such limitation more explicitly.  Further, the references do not explicitly teach wherein the second percentage differs from the first percentage.  Heinson et al. teaches such a limitation. 
Heinson et al. is directed to scaling network services using DNS.  More specifically, Heinson et al. teaches converting a first hash tag of the first netflow record into a first percentage based on a load balancing function (Heinson et al. teaches that to implement load balancing, a hash is performed on the object handle to generate a hash value (par [0078]); the resulting hash value is used to select a network server IP address based on the load balancing requirements, and that IP addresses selected from the range of hash values correspond to the load balancing load percentages (par [0078])); converting a second hash tag of a second netflow record into a second percentage based on the load balancing function (Heinson et al. teaches that IP addresses selected from the range of hash values correspond to the load balancing load percentages (par [0078])), wherein the second percentage differs from the first percentage (Heinson et al. teaches that the traffic is load balanced based on a percentage of traffic between two or more active servers, for example, 40-60, 30-30-40 (par [0078])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friedman et al. and Nguyen et al. so that the hash tag of the netflow is converted into a percentage based on a load balancing function, wherein the second percentage differs from the first percentage, as taught by Heinson et al.  The modification would have allowed the system to perform load balancing (see Heinson et al., par [0078]). 

Regarding Claim 39, the combined teachings of Friedman et al., Nguyen et al, and Heinson et al. teach The netflow generator appliance of claim 35, and further, the references teach wherein each netflow record further includes a source port number, a destination port number, and a packet type (Friedman et al. teaches that Netflow template contains flow source port, flow destination port, and id of an application associated with the flow (par [00141]); the template is a list of field types and field size of a netflow data record (par [0089])).  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 2013/070631A1), Nguyen et al. (U.S. Patent Application Publication No. 2014/0059200), Heinson et al. (U.S. Patent Application Publication No. 2008/0320003), and further in view of Makido et al. (JP 2013175939A).

Regarding Claim 36, the combined teachings of Friedman et al., Nguyen et al, and Heinson et al. teach The netflow generator appliance of claim 35, however, the references do not explicitly teach wherein the hash tag is a random M-bit pattern of bits. Makido et al. teaches such a limitation. 
	Makido et al. is directed to communication device.  More specifically, Makido et al. teaches that when hash value is used for bit pattern of several bits concerning node ID, doing the line changing of bit pattern with random pattern, the possibility of data not dispersing is high (page 27, par 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Friedman et al., Nguyen et al., and Heinson et al. so that the hash tag is a random M-bit pattern of bits, as taught by Makido et al.  The modification would have allowed the system to enable data dispersion (see Makido et al., page 27, par 2). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414